Citation Nr: 1043048	
Decision Date: 11/16/10    Archive Date: 11/24/10

DOCKET NO.  10-10 196	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania



THE ISSUES

1.  Whether new and material evidence has been received to reopen 
the claim of service connection for arthritis of multiple joints 
to include the elbows, hands, knees, and feet. 

2.  Entitlement to service connection for claimed headaches.   

3.  Entitlement to service connection for claimed blindness in 
the left eye.   

4.  Entitlement to a higher initial rating in excess of 10 
percent for the service-connected tinnitus.  

5.  Entitlement to a disability rating in excess of 40 percent 
for arthritis and strain of the lumbar spine. 

6.  Entitlement to a disability rating in excess of 10 percent 
for arthritis of the cervical spine.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

C.L. Krasinski, Counsel


INTRODUCTION

The Veteran served on active duty from August 1955 to August 1957 
and from April 1965 to August 1990.  He was awarded the Purple 
Heart and Vietnam Service Medal.    

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a rating decision dated in March 2008 of the RO.  

The Veteran and his spouse presented testimony at a hearing held 
before the undersigned Veterans Law Judge at the RO in September 
2010.  A transcript of the hearing is associated with the 
Veteran's claims folder. 

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issues of a total rating based upon individual 
unemployability by reason a service-connected disability 
and service connection for impotence and depression have 
been raised by the record at the hearing in September 
2010.  

These issues have not been adjudicated by the Agency of 
Original Jurisdiction (AOJ).  Therefore, the Board does 
not have jurisdiction and refers them to the AOJ for 
appropriate action.  

The issues of whether new and material evidence has been received 
to reopen the claim of service connection for arthritis of 
multiple joints to include the elbows, hands, knees, and feet; 
service connection for claimed headaches and blindness in the 
left eye; a higher disability rating for the service-connected 
arthritis and strain of the lumbar spine and arthritis of the 
cervical spine; and an increased rating for the service-connected 
tinnitus on an extraschedular basis are addressed in the REMAND 
portion of this document and are being remanded to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The service-connected tinnitus currently is assigned a 10 percent 
rating, which is highest rating authorized under Diagnostic Code 
6260.


CONCLUSION OF LAW

The claim for an increased schedular rating in excess of 10 
percent for the service-connected tinnitus must be denied under 
the law.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.87 
including Diagnostic Code 6260 (2010). 




REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2010).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The RO provided a VCAA notice letter to the Veteran in October 
2007, prior to the initial adjudication of the claims.  The 
letter notified the Veteran of what information and evidence must 
be submitted to substantiate a claim for service connection, as 
well as what information and evidence must be provided by the 
Veteran and what information and evidence would be obtained by 
VA.  

The Veteran was also told to inform VA of any additional 
information or evidence that VA should have, and was told to 
submit evidence in support of his claim to the RO.  The content 
of the letter complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  

The requirements of VCAA also include notice of a disability 
rating and an effective date for award of benefits if service 
connection is granted.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

The Veteran was provided with notice of the type of evidence 
necessary to establish a disability rating and effective dates in 
the October 2007 letter.  Therefore, the Board finds the duty to 
notify provisions of VCAA have been fulfilled, and any defective 
notice is nonprejudicial to the Veteran and is harmless error.  

The Board finds that all relevant evidence has been obtained with 
regard to the Veteran's claims, and the duty to assist 
requirements have been satisfied.  The service treatment records 
were obtained and associated with the claims folder.  There is no 
other identified relevant evidence that has not been accounted 
for.  

Also, as will be explained, the Board finds that the law, and not 
the evidence, is dispositive in this case and therefore no 
further duty to assist exists.  The VCAA does not affect matters 
on appeal when the issue is limited to statutory interpretation.  
See Mason v. Principi, 16 Vet. App. 129, 132 (2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2002) (VCAA not applicable where law, 
not the factual evidence, is dispositive); Smith v. Gober, 14 
Vet. App. 227 (2002) (VCAA has no effect on appeal limited to 
interpretation of law). 

Under the circumstances, the Board finds that there is no 
reasonable possibility that further assistance would aid the 
Veteran in substantiating the claim.  Hence, no further notice or 
assistance to the Veteran is required to fulfill VA's duty to 
assist him in the development of the claims.  Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); Smith v. Gober, 14 Vet. App. 
227 (2000).


Analysis

Historically, in Smith v. Nicholson, 19 Vet. App. 63, 78, (2005) 
the Court of Appeals for Veterans Claims (Court) held that the 
pre-1999 and pre-June 13, 2003 versions of Diagnostic Code 6260 
required the assignment of dual ratings for bilateral tinnitus.  

VA appealed this decision to the Federal Circuit and stayed the 
adjudication of tinnitus rating cases affected by the Smith 
decision.  In Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006), 
the Federal Circuit concluded that the Veterans Court erred in 
not deferring to the VA's interpretation of its own regulations, 
38 C.F.R. § 4.25(b) and Diagnostic Code 6260, which limited a 
veteran to a single disability rating for tinnitus, regardless of 
whether the tinnitus is unilateral or bilateral.  Subsequently, 
the stay of adjudication of tinnitus rating cases was lifted.

In this case, the Veteran's claim was filed in September 2007, 
thus the pre-June 2003 version of Diagnostic Code 6260 does not 
apply.  In any event, it is now settled that the version of 
Diagnostic Code 6260 in effect prior to June 2003 as well as the 
current regulation precludes an evaluation in excess of a single 
10 percent for service-connected tinnitus.

Therefore, the claim for a higher schedular rating for tinnitus, 
whether the Veteran seeks higher than 10 percent in one ear, or 
separate 10 percent ratings for each ear must be denied under 
Diagnostic Code 6260.  As the disposition of this claim is based 
on the law, and not the facts of the case, the claim must be 
denied based on a lack of entitlement under the law.  See Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994). 

In cases that are exceptional, such that the standards of the 
rating schedule appear to be inadequate to evaluate a disability, 
an extraschedular rating may be considered.  38 C.F.R. § 
3.321(b)(1).  Extraschedular ratings under 38 C.F.R. § 
3.321(b)(1) are limited to cases in which there is an exceptional 
or unusual disability picture, with such related factors as 
marked interference with employment, or frequent periods of 
hospitalization, that makes it impractical to apply the regular 
standards of the rating schedule.  

The Board does not have the authority to assign, in the first 
instance, higher ratings on an extraschedular basis under 38 
C.F.R. § 3.321(b)(1).  When an extraschedular rating may be 
warranted, the Board must refer the case to designated VA 
officials.  Bagwell v. Brown, 9 Vet. App. 377 (1996).  

The issue of an increased rating higher than 10 percent for the 
service-connected tinnitus on an extraschedular basis is 
addressed hereinbelow.  




ORDER

The claim for an increased schedular rating in excess of 10 
percent for the service-connected tinnitus is denied by law.



REMAND

VA's duty to assist includes providing a medical examination or 
obtaining a medical opinion when such an examination or opinion 
is necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d).  

Regarding the claim of service connection for headaches and a 
left eye disability, the Board finds that additional development 
is necessary before a decision can be made on the merits.  

There is evidence of complaints of headaches and left eye 
symptoms in service.  Service treatment records show that upon 
separation examination in June 1957, the Veteran reported having 
severe and frequent headaches.  He reported having severe and 
frequent headaches in September 1980, February 1988, in January 
1989.  Upon separation examination in May 1990, the Veteran again 
reported having severe and frequent headaches.  

There is evidence that the Veteran had a head injury in service 
while serving in Vietnam.  The Veteran reported sustain blast 
injuries in service at the hearing before the Board in September 
2010.  The evidence of record shows that the Veteran has a Purple 
Heart and is considered to be a combat veteran.  

The Veteran's lay statements are sufficient proof of service 
incurrence of a head injury in Vietnam in 1970.  See 38 U.S.C.A. 
§ 1154(b) (West 2002); 38 C.F.R. § 3.304(d) (2010).  Service 
treatment records also note that the Veteran reported having a 
head injury in Vietnam.  See the service treatment records dated 
in June 1979, April 1982, September 1980, August 1985, October 
1983, and May 1990.  

At the hearing before the Board in September 2010, the Veteran 
stated that he continued to have headaches.  He stated that, at 
times, headaches developed when he had tinnitus.  

The Veteran is competent to report observable symptoms and a 
continuity of symptomatology.  Duenas v. Principi, 18 Vet. App. 
512 (2004); Charles v. Principi, 16 Vet. App. 370 (2002).  

Thus, the Board finds that an examination is needed to determine 
whether the Veteran currently has a headaches disorder which that 
had it clinical onset in service or is related to disease or 
injury in service.  

The Board also finds that a medical opinion as to whether the 
service-connected tinnitus causes or aggravates the headaches is 
necessary.  See 38 C.F.R. § 3.310. 

The service treatment records also note that the Veteran reported 
having "eye trouble" in June 1979, April 1982, August 1985, 
February 1988, January 1989, and May 1990.  A June 1972 
examination indicates that the Veteran had myopia in both eyes, 
mild.  

An August 1977 ophthalmology consultation report notes that an 
impression of non-specific pigment changes at the macular of the 
left eye.  A May 1990 optometry examination shows an impression 
of myopic astigmatism and presbyopia.   

At the hearing in September 2010, the Veteran testified that he 
continued to have a left eye disability and blindness in that 
eye.  The Veteran is competent to report observable symptoms and 
a continuity of symptomatology.  Duenas v. Principi, 18 Vet. App. 
512 (2004); Charles v. Principi, 16 Vet. App. 370 (2002).  Thus, 
the Board finds that an examination is needed to determine 
whether the Veteran currently has a left eye disability which 
that had it clinical onset in service or is related to disease or 
injury in service.  

Regarding the claims for higher ratings for the lumbar spine and 
cervical spine disabilities, there is competent evidence that the 
spine disabilities may have worsened since the last VA 
examination in November 2007.  

The submitted operative reports show that the Veteran underwent 
epidural injections in 2008 for back pain.  See the hospital 
records from I. Regional Medical Center dated in February, March 
and July 2008.  At the hearing before the Board in September 
2010, the Veteran testified that he was told by a health care 
provider that he might need a TENS unit for his neck. 

Because of the evidence of possible worsening, a new examination 
is needed to determine the current severity of the service-
connected lumbar and cervical spine disabilities.  
Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 
6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).  

The record shows that the Veteran reported receiving treatment 
for the service-connected lumbar spine disability and the 
arthritis of the joints at the VA medical facitltiies in Altoona, 
Pennsylvania and Tucson, Arizona.  

The RO should obtain the VA treatment records from these VA 
medical centers dated from 1990 to present.  VA has a duty to 
seek these records.  38 U.S.C.A. § 5103A(b)(1).  

The record shows that the Veteran has reported receiving 
treatment for his service-connected lumbar spine disability, 
cervical spine disability, and tinnitus, and for the claimed 
arthritis of multiple joints, headaches, and left eye disability.  

At the hearing in September 2010, the Veteran reported being 
treated at the Indiana Hospital for the lumbar spine disability.  
He also reported receiving treatment for the cervical spine 
disability and tinnitus at the Cleveland Clinic.  In a July 2008 
statement, the Veteran indicated that he was treated by Dr. Neil 
Cherian and Dr. Mark Stillman of the Cleveland Clinic. 

Also, in the July 2008 statement, the Veteran indicated that he 
was treated for the left eye disability by Dr. King Hartman of 
Greensburg, PA and by Dr. Thierry Verstraeten.  He stated that he 
was treated for arthritis of multiple joints by Dr. Tom Degregory 
and Dr. O.C. Jones.  

In an August 2008 statement, the Veteran stated that he received 
neuropsychiatric treatment by Dr. Steven Gelfund and received 
pain management treatment for the spine by Dr. Robert Carone and 
Dr. Tesh Navalgund.  

The RO did not make any attempt to assist the Veteran with 
obtaining these medical records.  VA's duty to assist include 
making reasonable efforts to obtain relevant records not in the 
custody of VA.  38 U.S.C.A. § 5103A.  

The RO should contact the Veteran by letter and request that he 
provide sufficient information, and if necessary authorization, 
to enable the RO to obtain the pertinent non-VA treatment 
records.    

The RO should make an attempt to obtain any treatment records 
identified by the Veteran.  The Veteran also should be informed 
that he may submit evidence to support his claim including any 
evidence of in-service treatment for his claimed disability.  

The Veteran also asserts that he is totally disabled due to the 
service-connected tinnitus.  He states that he is unable to work 
due to the tinnitus.  See the July 2008 statement.  

In an October 2004 statement, Dr. J.S., an otologist and 
neurologist, stated that in 2002, the Veteran sought medical 
treatment for tinnitus which affected his ability to function as 
a Chairman of the Board of a trust company.  

Dr. J.S. indicated that the Veteran was administered repeated 
lidocaine and dexamethasone perfusion in the ears but the 
tinnitus was not sufficiently improved so that the Veteran was 
able to return to work.  

In the March 2008 rating decision and the January 2010 statement 
of the case, the RO did not consider whether an extraschedular 
evaluation was warranted and the case not referred to the 
Director of the Compensation and Pension Service for 
extraschedular consideration.  38 C.F.R. § 3.321 (2010).  

The Board finds that the October 2004 medical statement 
demonstrates that the Veteran's tinnitus may present an 
exceptional or unusual disability picture which causes marked 
interference with employment (i.e., beyond that already 
contemplated in the assigned evaluation) such that application of 
the regular schedular standards is rendered impracticable.  

In light of this evidence, the Board finds that the criteria for 
submission for assignment of an extraschedular rating pursuant to 
38 C.F.R. § 3.321(b)(1) are met, and this case must be referred 
to the Director of the Compensation and Pension Service for 
consideration of an extraschedular rating. 

The Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first 
instance; however, the Board is not precluded from raising this 
question, and in fact is obligated to liberally read all 
documents and oral testimony of record and identify all potential 
theories of entitlement to a benefit under the law and 
regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  

The Board must address a referral under 38 C.F.R. § 3.321(b)(1) 
where circumstances are presented which the Director of VA's 
Compensation and Pension Service might consider exceptional or 
unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  In the 
Board's opinion, such "circumstances" are present.  

Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)

Accordingly, these remaining matters are REMANDED to the RO for 
the following action:

1.  The RO should take all indicated action 
in order to obtain copies of all records of 
the Veteran's treatment for the lumbar and 
cervical spine disabilities and arthritis 
of the multiple joints to include the 
knees, elbows, fingers, toes, and shoulders 
from VA in Altoona, Pennsylvania and 
Tucson, Arizona dated from 1990 to present.  
These records should be incorporated into 
the Veteran's claims file.

2.  The RO should take appropriate steps to 
contact the Veteran and ask him to identify 
all non-VA medical treatment and evaluation 
of the arthritis of the joints, lumbar 
spine, cervical spine, headaches, the left 
eye disability, and tinnitus.  The letter 
should request sufficient information to 
identify the health care providers. 

The RO should provide the necessary 
authorizations, and ask the Veteran to 
complete and submit authorizations for the 
following health care providers: Dr. Neil 
Cherian and Dr. Mark Stillman of the 
Cleveland Clinic (treatment of the cervical 
spine disability and tinnitus); Dr. King 
Hartman of Greensburg, PA (treatment of the 
left eye disability and arthritis); Dr. 
Thierry Verstraeten (treatment of the left 
eye disability); Dr. Tom Degregory 
(treatment of arthritis); Dr. O.C. Jones 
(treatment of arthritis); Dr. Steven 
Gelfund; Dr. Robert Carone (treatment of 
spine and pain management); Dr. Tesh 
Navalgund (treatment of spine and pain 
management); and the Indiana Hospital 
(treatment of the lumbar spine disability).   

If the Veteran adequately identifies the 
health care providers (with complete 
addresses) and provides the completed 
authorizations, request legible copies of 
all pertinent clinical records that have 
not been previously obtained, and 
incorporate them into the Veteran's claims 
file.  The letter should invite the Veteran 
to submit any pertinent medical evidence in 
support of his claims to VA.    

3.  The RO should schedule the Veteran for 
a VA examination to determine the nature 
and likely etiology of the claimed 
headaches and left eye condition.  The 
Veteran's VA claims folder must be made 
available to the examiner for review in 
connection with the examination.  

The examiner should report all current 
diagnoses and disabilities manifested by 
the headaches symptoms and left eye 
symptoms.  

The examiner should express an opinion as 
to whether it is at least as likely as not 
(50 percent probability or more) that any 
current headaches and left eye disability 
to include blindness are related to disease 
or injury in service to include the 
reported symptoms in service and the head 
injury in 1970.    

The examiner also should render an opinion 
as to whether it is at least as likely as 
not (50 percent probability or more) that 
the current headaches is caused or 
aggravated by the service-connected 
tinnitus.  If the examiner finds that the 
headaches is aggravated by a service-
connected disability, the examiner should 
indicate the degree of disability due to 
the aggravation.  The examiner should 
provide a rationale for the opinions.

If deemed appropriate, the examiner should 
advise the RO whether a VA TBI examination 
for the purpose of ascertaining whether the 
Veteran currently had traumatic brain 
injury or other residual disability due to 
the claimed head injury in service in 1970 
is warranted.  The RO should take 
appropriate action. 

4.  The RO should schedule the Veteran for 
a VA examination to determine the nature, 
extent, and severity of the service-
connected lumbar spine and cervical spine 
disabilities.  The Veteran's VA claims 
folder must be made available to the 
examiner for review in connection with the 
examination.

The examiner should specify the range of 
motion in degrees of the thoracolumbar and 
cervical spine including forward flexion, 
extension, left and right lateral flexion, 
and left and right rotation.  

The examiner should specifically note all 
symptomatology and manifestations caused by 
the lumbar spine and cervical spine 
disabilities and should specify whether the 
lumbar spine and cervical spine 
disabilities cause limitation of motion, 
pain, spasm, severe guarding, abnormal 
gait, or abnormal spine contour.

The examiner should report whether the 
lumbar spine and cervical spine 
disabilities causes degenerative disc 
disease or other neurological 
manifestations.  If so, the examiner should 
indicate whether the degenerative disc 
disease has required any periods of doctor 
prescribed bed rest.  

The examiner should also indicate if the 
disc disease results in partial or complete 
paralysis, neuralgia or neuritis of any 
nerve.  If so, the examiner should specify 
the nerve involved, and express an opinion 
as to whether any partial paralysis, 
neuritis or neuralgia is mild, moderate or 
severe.

The examiner should render an opinion as to 
whether the lumbar spine and cervical spine 
disabilities cause marked interference with 
employment.

5.  The issue of an extraschedular 
evaluation for tinnitus should be referred 
to the Director of the Compensation and 
Pension Service for consideration of an 
extraschedular rating under the provisions 
of 38 C.F.R. § 3.321(b)(1).  

This action should be taken in light of the 
evidence of record, to particularly include 
the October 2004 medical opinion.   

6.  Following completion of all indicated 
development, the RO should readjudicate the 
issues remaining on appeal in light of all 
the evidence of record.  If any benefit 
sought on appeal remains denied, the 
Veteran and his representative should be 
issued a Supplemental Statement of the Case 
and afford them with a reasonable 
opportunity for response.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



 Department of Veterans Affairs


